Judgment *1031unanimously affirmed without costs. Memorandum: It was within the province of the trial court, as the finder of facts, to dismiss claimant’s cause of action for alleged injuries he received when sodomized by another patient at the Rochester Psychiatric Center. The bathroom where the sodomy took place was near a nurses’ station where two nurses were on duty and another employee was in the vicinity. Because claimant made no outcry, the nurses and employee were not alerted to claimant’s plight. The other patient had no history of sexual assaults and the court was justified in concluding that the supervision provided by the Center was adequate under all of the circumstances. (Appeal from Judgment of Court of Claims, Quigley, J.—Negligence.) Present—Denman, P. J., Pine, Lawton, Boomer and Davis, JJ.